J-S31041-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 JEFFERY COFFER                        :
                                       :
                   Appellant           :   No. 52 WDA 2019

   Appeal from the Judgment of Sentence Entered September 12, 2017
   In the Court of Common Pleas of Fayette County Criminal Division at
                     No(s): CP-26-CR-0001899-2016

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 JEFFERY COFFER                        :
                                       :
                   Appellant           :   No. 53 WDA 2019

   Appeal from the Judgment of Sentence Entered September 12, 2017
   In the Court of Common Pleas of Fayette County Criminal Division at
                     No(s): CP-26-CR-0001900-2016

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 JEFFERY ALAN COFFER                   :
                                       :
                   Appellant           :   No. 54 WDA 2019

   Appeal from the Judgment of Sentence Entered September 12, 2017
   In the Court of Common Pleas of Fayette County Criminal Division at
                     No(s): CP-26-CR-0001280-2017

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
J-S31041-19


                                                 :
                v.                               :
                                                 :
                                                 :
    JEFFERY ALAN COFFER                          :
                                                 :
                       Appellant                 :   No. 55 WDA 2019

      Appeal from the Judgment of Sentence Entered December 20, 2018
      In the Court of Common Pleas of Fayette County Criminal Division at
                        No(s): CP-26-CR-0001386-2017

    COMMONWEALTH OF PENNSYLVANIA                 :   IN THE SUPERIOR COURT OF
                                                 :        PENNSYLVANIA
                v.                               :
                                                 :
                                                 :
    JEFFERY ALAN COFFER                          :
                                                 :
                       Appellant                 :
                                                 :   No. 56 WDA 2019

      Appeal from the Judgment of Sentence Entered September 12, 2017
      In the Court of Common Pleas of Fayette County Criminal Division at
                        No(s): CP-26-CR-0001466-2017


BEFORE: OLSON, J., STABILE, J., and McLAUGHLIN, J.

MEMORANDUM BY McLAUGHLIN, J.:                             FILED MARCH 25, 2020

       Jeffery Alan Coffer (“Coffer”) appeals from the judgment of sentence

entered on September 12, 2017, following his guilty plea to numerous charges

in five separate cases. Coffer’s counsel has filed an Anders1 brief and a

petition to withdraw as counsel. Upon review, we grant counsel’s petition to

withdraw and affirm the judgment of sentence.



____________________________________________


1 Anders v. California, 386 U.S. 738 (1967) and Commonwealth v.
Santiago, 978 A.2d 349 (Pa. 2009).

                                           -2-
J-S31041-19



       Coffer entered a negotiated guilty plea in September 2017 to the

following offenses: Home Improvement Fraud, Possession of a Controlled

Substance, Possession of Drug Paraphernalia, Robbery-Threat of Serious

Bodily Injury, Terroristic Threats, Theft by Unlawful Taking or Disposition,

Receiving Stolen Property, Recklessly Endangering Another Person, Theft by

Deception, Forgery, and Access Device Fraud.2 The court imposed the agreed-

upon sentence, for an aggregate sentence of six to 12 years of incarceration,

on September 12, 2017. Coffer did not appeal at that time. However, on May

9, 2018, Coffer filed a Post Conviction Relief Act petition, in which he requested

that his appellate rights be reinstated nunc pro tunc. The court granted

Coffer’s request, and this timely appeal followed.

       Counsel for Coffer identifies the following issues in his Anders brief:

          1. Whether [Coffer] knowingly, voluntarily, and intelligently
             entered his guilty plea, when he did not understand the
             terms of the plea bargain?

          2. Whether there is sufficient evidence to sustain [Coffer’s]
             conviction…on the charge of Robbery-Threat of
             Immediate Serious Injury?

Anders Brief at 2 (unnecessary capitalization omitted).

       We must first determine whether counsel has satisfied the procedural

requirements for withdrawing as counsel. See Commonwealth v. Goodwin,

928 A.2d 287, 290 (Pa.Super. 2007) (en banc) (stating that “[w]hen faced

____________________________________________


2 73 P.S. § 517.8(a)(2), 35 P.S. §§ 780-113(a)(16)(32), 18 Pa.C.S.A. §§
3701(a)(1)(ii), 2706(a)(1), 3921(a), 3925(a), 2705, 3922(a)(3), 4101(a)(2),
and 4106(a)(3), respectively.

                                           -3-
J-S31041-19



with a purported Anders brief, this Court may not review the merits of any

possible underlying issues without first examining counsel’s request to

withdraw”). In order to withdraw pursuant to Anders, counsel must:

        1) petition the court for leave to withdraw stating that, after
        making a conscientious examination of the record, counsel
        has determined that the appeal would be frivolous; 2)
        furnish a copy of the brief to the defendant; and 3) advise
        the defendant that he or she has the right to retain private
        counsel or raise additional arguments that the defendant
        deems worthy of the court’s attention.

Commonwealth v. Cartrette, 83 A.3d 1030, 1032 (Pa.Super. 2013) (en

banc). Further, in the Anders brief, counsel seeking to withdraw must:

        (1) provide a summary of the procedural history and facts,
        with citations to the record; (2) refer to anything in the
        record that counsel believes arguably supports the appeal;
        (3) set forth counsel’s conclusion that the appeal is
        frivolous; and (4) state counsel’s reasons for concluding that
        the appeal is frivolous. Counsel should articulate the
        relevant facts of record, controlling case law, and/or
        statutes on point that have led to the conclusion that the
        appeal is frivolous.

Santiago, 978 A.2d at 361.

     If counsel meets all of the above obligations, “it then becomes the

responsibility of the reviewing court to make a full examination of the

proceedings and make an independent judgment to decide whether the appeal

is in fact wholly frivolous.” Id. at 355, n.5 (quoting Commonwealth v.

McClendon, 434 A.2d 1185, 1187 (Pa. 1981)).




                                     -4-
J-S31041-19



       Here, we find that counsel has complied with all of the above technical

requirements.3 In his Anders brief, counsel has provided a summary of the

procedural history and facts of the case with citations to the record. Further,

counsel’s brief includes two issues that could arguably support the appeal, and

counsel’s assessment of why those issues are frivolous, with citations to the

record and relevant legal authority. In addition, counsel served Coffer with a

copy of the Anders brief and advised him of his right to proceed pro se or

retain a private attorney to raise any additional points he deemed worthy of

this Court’s review. Petition to Withdraw, 11/12/19, at ¶ 23. Coffer has not

responded to counsel’s petition to withdraw. As we find counsel has met the

technical requirements of Anders and Santiago, we will proceed to determine

if the issues counsel identified are wholly frivolous.

       The first issue presented in counsel’s Anders brief is whether Coffer

knowingly, voluntarily, and intelligently entered his guilty plea when he

allegedly did not understand the terms of the plea bargain. Anders Br. at 2.

Initially at the guilty plea and sentencing proceeding, the Commonwealth

believed that the plea bargain agreed to by the parties was for an aggregate

sentence of seven to 14 years of incarceration, whereas Coffer asserted that

the plea bargain was for an aggregate sentence of six to 12 years in prison.

N.T., 9/12/17, at 2-3. However, the Commonwealth acknowledged that it was
____________________________________________


3We note that this is counsel’s second Petition to Withdraw as Counsel. We
denied counsel’s first Petition to Withdraw as Counsel on October 22, 2019,
without prejudice, for failing to set forth his reasons for concluding that the
appeal was frivolous.

                                           -5-
J-S31041-19



mistaken and agreed that the plea bargain was, in fact, for six to 12 years in

prison. Id. at 4-5. Coffer stated he was satisfied with the plea bargain and

said, “Well of course I’m going to say yes” to the Commonwealth’s offer. Id.

at 3. The court completed the guilty plea colloquy and accepted the plea, and

imposed the agreed-upon sentence. Id. at 9-10.

      To be valid, a guilty plea must be knowing, intelligent, and voluntary.

Commonwealth v. Pollard, 832 A.2d 517, 522 (Pa.Super. 2003). The court

therefore must conduct an on-the-record inquiry to determine whether the

plea is voluntarily and understandingly tendered. Commonwealth v.

Hodges, 789 A.2d 764, 765 (Pa.Super. 2002) (citing Pa. R.Crim.P. 590(a)).

The court must develop a record that affirmatively shows that the defendant

understands: (1) the nature of the charges to which the defendant is pleading

guilty; (2) the factual basis for the plea; (3) the right to a jury trial; (4) the

presumption of innocence; (5) the permissible ranges of potential sentences

and fines; and (6) that the court is not bound by the terms of the agreement

unless it accepts it. Commonwealth v. Kelley, 136 A.3d 1007, 1013

(Pa.Super. 2016). There is a presumption that a plea was knowing, intelligent,

and voluntary, and the defendant bears the burden of proving otherwise.

Pollard, 832 A.2d at 523.

      In deciding whether a guilty plea was knowing, intelligent, and

voluntary, a court is free to consider the totality of the circumstances

surrounding the entry of the plea. Commonwealth v. Allen, 732 A.2d 582,

588-89 (Pa. 1999). Further, a defendant who elects to plead guilty is required

                                      -6-
J-S31041-19



to answer all questions during the plea colloquy truthfully and may not later

assert grounds for withdrawing the plea that contradict the defendant’s

statements during the colloquy. Pollard, 832 A.2d at 523.

      Here, Coffer executed a written guilty plea form wherein he stated that

he understood that he did not have to plead guilty, he had the right to a trial,

the Commonwealth bore the burden at trial of proving guilt beyond a

reasonable doubt, and he was presumed innocent until proven guilty. The trial

court also conducted an on-the-record colloquy in which Coffer acknowledged

that he completed the guilty plea form and understood all the rights he was

giving up, including his right to go to trial. N.T., 9/12/17, at 6. He admitted

that he was a repeat felony offender, and stated that because he had

previously pled guilty in other cases “quite a few times,” he was familiar with

the plea bargain process. Id. Coffer said he was taking two medications but

that they did not affect his ability to understand what was happening; rather,

he “absolutely” knew what was occurring. Id. at 5-6.

      The court then questioned Coffer about the facts of each case and Coffer

admitted to committing the crimes. Coffer explicitly admitted robbing a gas

station while falsely claiming to have a weapon, failing to build roofs on two

houses after receiving payment, stealing a credit card and using it at various

stores and ATMs, and possessing drug paraphernalia. Id. at 6-9.

      Upon review, we find the trial court made the required inquiries and the

record provides no basis for concluding that Coffer’s guilty plea was not

knowing, intelligent, and voluntary. The sentence imposed was entirely

                                     -7-
J-S31041-19



consistent with the terms of the plea agreement and there were no defects in

the plea colloquy. Coffer unequivocally testified during the colloquy that he

entered into the plea agreement voluntarily and understood its terms, and

those statements bind him. Pollard, 832 A.2d at 523. Accordingly, Coffer’s

claim that he did not understand the terms of the plea agreement is frivolous.

       The second issue presented in counsel’s Anders brief is whether there

was sufficient evidence to sustain Coffer’s conviction for robbery-threat of

serious bodily injury. Anders Br. at 2. However, Coffer’s guilty plea acted as

a waiver of any challenge to the sufficiency of the evidence, and had the effect

of admitting all the elements of the robbery charge.4 See Commonwealth v.

Tareila, 895 A.2d 1266, 1267 (Pa.Super. 2006) (“The entry of a guilty plea

constitutes a waiver of all defects and defenses except lack of jurisdiction,

invalidity of the plea, and illegality of the sentence”). Indeed, Coffer explicitly

admitted at the guilty plea hearing all of the facts necessary to sustain his

robbery conviction:

          THE COURT: There’s a robbery charge, Graft Sunoco,
          Connellsville.

          [COFFER]: Yes, sir.

          THE COURT: By Bud Murphy’s?

          [COFFER]: Yes, sir.

____________________________________________


4 The crime of robbery-threat of serious bodily injury is defined as follows: “A
person is guilty of robbery if, in the course of committing a theft, he…threatens
another with or intentionally puts him in fear of immediate serious bodily
injury[.]” 18 Pa.C.S.A. § 3701(a)(1)(ii).


                                           -8-
J-S31041-19


          THE COURT: $124.00?

          [COFFER]: Yes, sir.

          THE COURT: What exactly did you do?

          [COFFER]: I was sick that day. I wanted more drugs and
          walked in there and told the, asked the attendant if he was
          closed for the evening, he said no. I warned him I had a
          weapon and kind of like acted like I did and asked that he
          give me the money and he did.

          THE COURT: But you didn’t have a weapon.

          [COFFER]: No, sir.

N.T., 9/12/17, at 6-7.

      As previously discussed, any claim that Coffer’s guilty plea was not

knowing, intelligent, and voluntary is frivolous. Thus, he has waived his right

to challenge the sufficiency of the evidence on appeal, and the second issue

is frivolous.

      We therefore agree with Coffer’s counsel that the issues counsel

identified are wholly frivolous, and our independent review of the record has

disclosed no non-frivolous issues. Accordingly, we grant counsel’s petition to

withdraw and affirm the judgment of sentence.

      Judgment of sentence affirmed. Petition to withdraw as counsel granted.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/25/2020

                                     -9-
J-S31041-19




              - 10 -